DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “separated by a gate separation distance of at least one poly pitch line interval and not more than four poly line pitch intervals” in lines 2 and 3.  
The examiner will interpret “poly pitch line” and “poly line pitch” to be synonymous.
These units of measure are inconsistent. 
Appropriate correction is required.    
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 through 18, 21, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Liaw (US 2019/0164971).
 Regarding claim 7.
Liaw teaches an integrated circuit, comprising: a first cell (NOR) having a well in a substrate, a first cell active area in the well, and a first gate electrode (254) (fig 4b) having a first longitudinal axis andextending over the first cell active area (fig 2,4a); 

    PNG
    media_image1.png
    672
    1380
    media_image1.png
    Greyscale

and a second cell (NAND) having a second cell active area in the substrate, and a second gate electrode (252) having a second longitudinal axis andextending over the second cell active area, wherein the first cell active area and the second cell active area meet at a cell boundary,the cell boundary having a third longitudinal axis, and whereinthe first, second, and third longitudinal axes are parallel (fig 4b) (paragraph 35-45).

    PNG
    media_image2.png
    748
    809
    media_image2.png
    Greyscale

  Regarding claim 8
Liaw teaches the first cell active area includes a first fin (210) portion, the second cell active area includes a second fin portion, and the first fin portion and the second fin portion are a continuous fin having a fourth longitudinal axis (5), the fourth longitudinal axis being perpendicular to the third longitudinal axis and extending across the cell boundary (fig 4b).
 Regarding claim 9.
Liaw teaches the first gate electrode and the second gate electrode are separated by a gate separation distance (S1, S2) of at least one poly pitch line interval and not more than four poly line pitch intervals (note as stated above the examiner is interpreting poly pitch line and poly line pitch to have the same meaning).
Regarding claim 10. 
Liaw teaches comprising a first trench isolation structure which truncates the first fin portion into two pieces within the first cell (paragraph 21,36) (fig 4b).
Regarding claim 11.
Liaw teaches a second trench isolation structure (312) which truncates the second fin portion into two pieces within the second cell (fig 4b). 

    PNG
    media_image3.png
    517
    726
    media_image3.png
    Greyscale


 Regarding claim 12.
Liaw teaches at least one of the first fin portion and the second fin portion is covered by a poly line (302) electrically connected to a voltage source of the integrated circuit (paragraph 23,39-45).
Regarding claim 13.
Liaw teaches the voltage source is a Vss rail of the integrated circuit (paragraph 39) (paragraph 23)
Regarding claim 14.
Liaw teaches the voltage source is a Vdd rail of the integrated circuit (paragraph 39)
 Regarding claim 15
 Liaw teaches the first gate electrode (252) and the second gate electrode (254) are separated by three poly pitch line intervals (fig 4b), there being a first poly line over the first fin portion and a second poly line over the second fin portion between the first gate electrode and the second gate electrode, the first fin portion (210) and the first fin portion extends continuously into the second fin portion (210) across a cell boundary (fig 4b).

    PNG
    media_image4.png
    795
    1035
    media_image4.png
    Greyscale

 Regarding claim 16.
Liaw teaches an integrated circuit, comprising a first cell (NOR) having an N-well in a substrate, and a first cell active area with a first gate electrode (253) extending along a first longitudinal axis and a first cell drain region; and a second cell (NAND) having a second cell active area in the substrate with a second gate electrode (252) extending along a second longitudinal axis and a second cell drain region, and a shared source region (270) between the first gate electrode and the second gate electrode, wherein the first cell active area and the second cell active area abut along a cell boundary extending through the shared source region along a third longitudinal axis parallel to the first and second longitudinal axes (fig 4b) (paragraph 35-45).

    PNG
    media_image5.png
    766
    940
    media_image5.png
    Greyscale

  Regarding claim 17.
Liaw teaches the first gate electrode (253) is between the first cell drain region and the cell boundary, and the second gate electrode (252) is between the second cell drain region and the cell boundary, and the first gate electrode and the second gate electrode are separated by one poly line pitch interval (fig 4b).
Regarding claim 18.
Liaw teaches the first cell (NOR) has a first number of fins (210,211) in the first cell active area, the second cell (NAND) has a second number of fins (210,211) in the second cell active area, and the first number of fins is the same as the second number of fins (fig 4b).
Regarding claim 21.
  Liaw teaches an integrated circuit, comprising a substrate; an N-well in the substrate; a first cell (NOR) in the N-well having a first cell active area with a first gate electrode (253) extending along a first longitudinal axis, a first source region, and a first drain region; a second cell (NAND) in the substrate having a second cell active area with a second gate electrode (252) extending along a second longitudinal axis, a second source region, and a second drain region; wherein the first cell abuts the second cell along an abutment region, the abutment region extending along a third longitudinal axis parallel to the first and second longitudinal axes, and a first gate poly structure (302) having a fourth longitudinal axis extending over the abutment region and portions of the first source region and the second source region (paragraph 35-45), wherein the fourth longitudinal axis is parallel to the first and second longitudinal axes (paragraph 40) (fig 4b). 

    PNG
    media_image6.png
    486
    724
    media_image6.png
    Greyscale

Regarding claim 22.
Liaw teaches the first gate poly structure (302) is separated from both the first gate electrode and the second gate electrode (252,253) by at least one poly line pitch interval (fig 4b).     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2019/0164971) as applied to claim 16 and further in view of Liaw (US 2019/0096870).
Regarding claim 19.
Liaw (971) teaches elements of the claimed invention above.
Liaw (971) does not teach the number of fins in the first cell is different from the number in the second cell.
Liaw (870) teaches the first cell has a first number of fins (3204) in the first cell active area (3200), the second cell (3300) has a second number of fins (3204a)in the second cell active area, and the first number of fins is different from the second number of fins (fig 4) (paragraph 42).
The first area has two fins, the second area has one fin, two fins is more than one fin.

    PNG
    media_image7.png
    724
    978
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a different number of fins in the first and second cells because multifin FETs suffer higher leakage and therefore higher power consumption when compared to a single fin (paragraph 2).  The higher level of fins provides more paths (each fin provides a path) by which current can leak, therefore reducing the number of fins (paths) in the second area will reduce total leakage because there are fewer paths through which current will leak.  Leakage reduces the performance of the device by increasing power consumption and heat generation.
Liaw (870) teaches all but one fin of the first number of fins in the first cell active area aligns with the fins of the second number of fins of the second cell active area, and all fins of the second cell extend across the cell boundary (fig 4) (paragraph 42). 
The first area has two fins, the second area has one fin. One of the fins in the first area aligns with one fin in the second area and extends across the boundary, one fin in the first area does not align with one fin in the second area.

    PNG
    media_image8.png
    705
    1160
    media_image8.png
    Greyscale

Claims 23 through 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2019/0164971) as applied to claim 21 and further in view of Yoshitani (US 2019/0131303).
Regarding claim 23.
Liaw teaches elements of the claimed invention above
Liaw further teaches the first gate poly structure (302) is connected to a voltage rail (paragraph 41) comprises a first contact structure electrically connecting the first gate poly structure (paragraph 84)
Liaw does not teach a conductive line.
Yoshitani a conductive line (13a) above the gate poly structures (12a,b), wherein the conductive line extends perpendicular to the gate poly structure (fig 1) (paragraph 33).
It would have been obvious to one of ordinary skill in the art to provide a conductive line above the gate structures in order to conduct voltage to the active structures and thereby apply voltage (paragraph 33).
Regarding claim 24.
Liaw teaches a second gate poly structure (303) extending over a first boundary region of the first cell (NOR), the first boundary region being opposite the abutment region; and
a third gate poly structure (301) extending over a second boundary region of the second cell (NAND), the second boundary region being opposite the abutment region (fig 4b).
Regarding claim 25.
Liaw teaches the second and third gate poly structures (301,303);
Yoshitani teaches the conductive line (13b) above the second and third gate poly structures (12a,b), wherein the conductive line extends perpendicular to each of the second and third gate poly structures (fig 1); a second contact structure (16a) electrically connecting the conductive line and the second gate poly structure; and a third contact structure (16a) electrically connecting the conductive line and the third gate poly structure (paragraph 31-35) (fig 1).
Regarding claim 26
Yoshitani teaches the conductive line (13a) is connected to a Vss or Vdd rail (fig 6a,6b).
 Response to Arguments
 The applicant argues that the unit of measure is “poly pitch line” and the units are therefore consistent.
The applicant will note that Claim 9 recites “separated by a gate separation distance of at least one poly pitch line interval and not more than four poly line pitch intervals” in lines 2 and 3.  
 The applicant will note that “poly pitch line” is not the same as “poly line pitch” because the words are not in the same order (see above).  The applicant is advised to use consistent units.
 The applicant argues that the prior art does not teach first, second, third and fourth parallel axes.
The applicant will note that Liaw teaches these parallel axes, see annotated figure 4b. 

    PNG
    media_image9.png
    763
    1056
    media_image9.png
    Greyscale

 
 The applicant will note that the applicant claimed and the examiner rejected claims directed to abutting cell areas not abutting well regions. Liaw teaches a first cell (NOR) area and a second cell (NAND) area.  See rejection above.  
  The applicant argues that Liaw does not teach a shared source region between the first gate electrode and the second gate electrode.
The applicant will note Liaw paragraph 40, “The source region of the PMOSFET isolation transistor is common with the P-type source/drain region of one of the PMOSFET transistors from the standard cells”.    

    PNG
    media_image10.png
    804
    870
    media_image10.png
    Greyscale


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/D.J.G/Examiner, Art Unit 2817